Citation Nr: 1819857	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-29 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for calcific enthesopathy, left ankle.

2.  Entitlement to service connection for low back condition.

3.  Entitlement to service connection for cervical spine condition.

4.  Entitlement to service connection for bilateral hip condition.

5.  Entitlement to service connection for bilateral knee condition.

6.  Entitlement to service connection for right ankle condition.

7.  Entitlement to service connection for right upper extremity neuropathy.

8.  Entitlement to service connection for left upper extremity neuropathy.


9.  Entitlement to service connection for bilateral neuropathy lower extremities.

10.  Entitlement to service connection for radiculopathy.

11.  Entitlement to service connection for neuropsychiatric condition.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to August 1981 and from November 1981 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

Regarding the upper extremity neuropathy claims, the Veteran initially claimed bilateral neuropathy of the upper and lower extremities.  Given the Board's decision herein, the claims have been recharacterized as reflected on the title page.

The issues of entitlement to service connection for right ankle condition, right upper extremity neuropathy, and neuropsychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's lumbar strain, cervical strain, bilateral hip arthralgia, and bilateral knee arthralgia are not etiologically related to service.

2.  The preponderance of the evidence is against a showing that the Veteran has had a diagnosis of left upper extremity neuropathy, bilateral lower extremity neuropathy, or any radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back condition are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303. (2017).

2.  The criteria for service connection for cervical spine condition are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.

3.  The criteria for service connection for bilateral hip condition are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.

4.  The criteria for service connection for bilateral knee condition are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.

5.  The criteria for service connection for left upper extremity neuropathy are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.

6.  The criteria for service connection for bilateral lower extremity neuropathy are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.

7.  The criteria for service connection for radiculopathy are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103a, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection, there must be competent, credible evidence of a current disability, an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has contended that the claimed disabilities resulted from parachute jumps in service, including an April 1981 jump which caused his service-connected right shoulder disability.

The Veteran's service entrance examination, service treatment records (STRs), and service separation examinations are silent for any symptoms, complaints, treatment, or diagnoses relevant to the claims on appeal.  

The Veteran's private physician provided a letter in September 2009 discussing his various conditions.  The physician stated that the Veteran suffered from multiple traumas from the parachute jump which injured his right shoulder, when his parachute did not open properly and he experienced a hard landing causing multiple contusions on almost every part of his body.  She also noted that multiple jumps put a lot of strain on the knees and spinal column, with the type of fall he experienced causing inflammatory changes with subsequent chronic degenerative disease.  She also stated that this type of injury causes weight-bearing problems with bad posture and loss of correct alignment, which causes loss of curvature of cervical, thoracic, and lumbar lordosis, putting more stress on one side of the body, thereby leading to disc bulging and herniation, radiculopathy, and neuropathy.  The Veteran endorsed strong back pain that was worsening, constant back stiffness, and continuous muscle spasms; continuous, bilateral knee pain, instability, locking, clicking, and catching in his knees; daily hip pain with limitation of movement; and pain, fatigue, numbness, and pinprick sensation at upper and lower extremities.  His daily activities and social functioning were restricted, he was no longer able to do any strong physical activity, needed help with daily tasks, could not find comfortable positions sleeping, had problems at work moving heavy boxes, and had decreased interest and pleasure in most activities.

The Veteran underwent several VA examinations in September 2012 in connection with his claims.  These examinations diagnosed lumbar strain and cervical strain with no evidence of radiculopathy or neurological abnormality, bilateral hip arthralgia, and bilateral knee arthralgia.  A peripheral nerves examination was unremarkable and resulted in no diagnosis.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that these conditions were less likely than not incurred in or caused by service, as there was no evidence in service of treatment of any of the conditions or within the year thereafter.

A May 2014 VA bone scan diagnosed mild arthritic and/or degenerative changes observed in the spine and several joints, including the knees.  Included in the list of the Veteran's diagnoses in VA records, are back strain and osteoarthritis.  However, he has not received any VA treatment for these conditions.

The Board acknowledges that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and that the absence of evidence in the Veteran's STRs is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, in this case, the preponderance of the evidence weighs against finding an in-service incurrence or a nexus between the Veteran's claimed disabilities and his active military service.  

As previously discussed, the Veteran's STRs are silent for any reports of or treatment for these conditions or any other signs or symptoms commonly associated with them - in fact, the earliest mention of the conditions occurs in 2009, nearly twenty-five years after discharge from active service.  Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There are numerous descriptions of the Veteran's symptoms in his STRs pursuant to the parachute injury in which he suffered his service-connected right shoulder injury and contends these claimed injuries originated during the same event.  At no point is pain or any symptom relative to the Veteran's back, neck, hips, knees, or extremities mentioned.  As the Veteran was seeking treatment in response to the accident, it is unlikely that any injury beyond the shoulder dislocation would not be noted.  Further, there was no notation of multiple contusions on almost every part of the Veteran's body, as described in the private medical opinion, which would not likely escape the notice of treating clinicians.

In weighing the evidence of record, the Board has considered the private physician's opinion.  Although she discusses the kinds of disabilities that can result from an improper parachute jump, she does not diagnose the Veteran with any of those disabilities.  She describes the symptoms the Veteran has, but does not offer any analysis of his specific pathology.  There was no indication that she was familiar with the Veteran's STRs or his service history.  She also did not discuss the basis of her opinion, whether it be treatment records documenting the Veteran's diagnoses, or medical sources or treatises supporting her statements.  Based on the foregoing, the opinion has limited probative value and is far outweighed by the contemporaneous medical evidence coupled with the September 2012 VA examination reports.  

The Veteran was requested to identify and authorize or submit any medical treatment records and lay statements to support his claims in October 2009.  He has not provided any additional information nor has he described his contentions further.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, there is no evidence that the Veteran has sought treatment for any of the claimed disabilities.  Additionally, there is no evidence of any diagnosed radiculopathy or neuropathy of the upper and lower extremities.

Overall, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection.  In other words, the most probative evidence of record does not show any link between the claimed conditions, and an event, injury, or disease in service.  As such, the benefit of the doubt provision does not apply.  Accordingly, the Board finds that service connection for low back condition, cervical spine condition, bilateral hip condition, bilateral knee condition, left upper extremity neuropathy, bilateral lower extremity neuropathy, and radiculopathy, and is not warranted.


ORDER

Service connection for low back condition is denied.

Service connection for cervical spine condition is denied.

Service connection for bilateral hip condition is denied.

Service connection for bilateral knee condition is denied.

Service connection for left upper extremity neuropathy is denied.

Service connection for bilateral lower extremity neuropathy is denied.

Service connection for radiculopathy is denied.


REMAND

The Veteran's service-connected left ankle disability was last evaluated in October 2012.  There is some indication that his left ankle symptoms have worsened.  The Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's calcific enteropathy, left ankle.  

The Veteran has contended several times that his claimed right ankle disability was caused or aggravated by his service-connected left ankle disability.  See March 2010 VA examination and October 2014 VA examinations.  He has stated that he feels increased pain in his right ankle because he is compensating for the pain in his left ankle.  Thus, a secondary theory of service connection has been raised by the record.  However, no medical opinion has been obtained, nor has the RO adjudicated the issue.  As such, a new examination and opinion are warranted to determine whether the Veteran's right ankle condition is proximately caused or aggravated by his service-connected left ankle condition.  

The April 2010 rating decision stated that there was no history of complaints, treatment, or diagnosis of neuropathy in the right upper extremity in the Veteran's STRs.  However, a June 1981 record speculates that the Veteran had a possible axillary nerve injury due to his service-connected right shoulder dislocation.  The September 2012 VA peripheral nerves examination determined there was no diagnosis of neuropathy in the right upper extremity.  However, since that evaluation, the Veteran underwent surgery on his right shoulder which included the installation of a prosthesis.  A VA examination of the right shoulder subsequent to the surgery did not evaluate whether there were any neurological symptoms as a result.  

Given the suggestion of a possible nerve injury in service due to his right shoulder injury, a secondary theory of service connection has been raised in the record but never adjudicated.  Because this theory of causation has not been evaluated and because there have been significant changes to the Veteran's right shoulder since the previous peripheral nerve examination, a new VA examination and opinion are warranted.  

The Veteran has contended that his neuropsychiatric condition is secondary to his service-connected and claimed disabilities.  He has been diagnosed with depression disorder NOS and has undergone VA psychiatric treatment and counseling.  The September 2009 private physician's letter stated that his disabilities led to feelings of frustration, anxiety, irritability, depression, worthlessness, fatigue, low energy, suicidal thoughts, aggression, and bad humor, and suffering from crying spells.  In September 2012, a VA examination diagnosed depression disorder NOS, but found that the disability was not secondary to the Veteran's service-connected disabilities because he did not seek treatment until 2012, long after the injuries occurred.  The examiner stated that there was no temporal relationship between the service-connected disabilities and his diagnosis of depression.  

The Board finds this opinion is insufficient to render a decision.  The fact that the Veteran did not seek treatment until 2012 does not speak at all to the cause of his psychiatric condition.  The examiner did not discuss the effect of the service-connected disabilities on him.  As such, the fact that the Veteran sought treatment long after the injuries is not a sufficient rationale.  Further, the Veteran's service-connected right shoulder disability significantly worsened during the appeal period, deteriorating to the point that he needed a prosthetic shoulder replacement.  His condition warranted a higher disability rating following the surgery, as well.  As such, the Board finds that a new examination and opinion are needed to determine the etiology of the Veteran's diagnosed depression disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain relevant outstanding VA and private treatment records.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left ankle disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

a.  Ascertain the current severity and manifestations of the Veteran's left ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

b.  In particular, in order to comply with the Court's precedential decisions in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for appropriate VA examinations by qualified clinicians to determine the nature, extent, onset, and etiology of any right ankle condition, right upper extremity neuropathy, and neuropsychiatric condition.  The contents of the entire claims file should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.  The examiner is asked to address the following:

a.  Identify any current right ankle diagnoses.  

b.  Provide an opinion as to whether it is more likely than not (50 percent or better probability) that any right ankle condition originated during the Veteran's active service, or is otherwise etiologically related to the Veteran's active service.

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right ankle condition is proximately due to the Veteran's service-connected left ankle disability.

d.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right ankle condition is aggravated by the Veteran's service-connected left ankle disability.  

e.  Identify any current right upper extremity neuropathic diagnoses.  

f.  Provide an opinion as to whether it is more likely than not (50 percent or better probability) that any right upper extremity neuropathy originated during the Veteran's active service, or is otherwise etiologically related to his active service.

g.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right upper extremity neuropathy is proximately due to the Veteran's service-connected right shoulder disability.

h.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right upper extremity neuropathy is aggravated by the Veteran's service-connected right shoulder disability.  

i.  Identify the current psychiatric diagnoses.  

j.  Provide an opinion as to whether it is more likely than not (50 percent or better probability) that any psychiatric disorder originated during the Veteran's active service, or is otherwise etiologically related to his active service.

k.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any psychiatric disability is proximately due to the Veteran's service-connected disabilities.

l.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any psychiatric disability is aggravated by the Veteran's service-connected disabilities.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


